ON PETITION FOR A REHEARING.
Buskirk, J.
The appellee has filed a petition for a rehearing in this case. We have re-examined the case, and given due consideration to the petition asking a rehearing. We are entirely satisfied with our decision and the grounds on which it was placed. The appellee insists that our ruling was incorrect, for the reason that it will cause him to pay the expenses mentioned in section eight of the drainage act. Our decision did not cover such expenses. The only point we decided was, that the appellant was, under the law, entitled to recover costs in the common pleas court.
The petition is overruled.